DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, drawn to Claims 1-9 and 11-15 in the reply filed on 01/13/2022 is acknowledged.
Claims 2 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2022.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “a water pump” and “a flowmeter” each twice in the claim and it is not clear if the second recitation of each respective component is a new or the same component previously recited. For the sake of examination, the second recitation is interpreted to be the same components previously recited in the claim, reading, “the water tank is connected to the water inlet of the magnesium hydride storage tank through [[a]]the water pump and [[a]]the flowmeter”
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:  The terminology used in the specification, namely “covapor unit” appears to be inconsistent with the accepted meaning of co+vapor, meaning multiple vapors. The specification does not reasonably clarify what is encompassed by the term covapor unit.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a covapor unit” is not descriptive and the scope of the claim is not able to be ascertained.  While the specification provides a few examples of what the covapor unit may comprises, for example, an expander, generator, hydrogen thermocompressor, intermediate reheater [0014], multiple heat exchangers, hydrogen reaction beds [0015], it does not clearly define or distinctly claim the subject matter, either structurally or functionally. As such, the scope of the claim is indefinite. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “covapor unit” in claim 1 is used by the claim appears to mean “a co-generation unit,” while the accepted meaning (co+vapor) suggests multiple vapors. The term is indefinite because the specification does not clearly redefine the term. Further, it is not clear if this is meant to mean cogeneration, which utilizes a waste heat stream to generate electricity, such as by a generator.
Examination appears to be precluded since it is not clear exactly what applicant is claiming.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uesugi (JP2009099534A) teaches a fuel cell integrated with a magnesium hydride system that produces hydrogen, and a heat recovery system.
Ortiz et al., “Thermodynamic analysis of a heat-driven metal hydride cogeneration cycle” International Journal of Thermal Sciences, vol. 40, Iss. 2. Feb 2001, pg. 165-172. 
Ortiz teaches a cogneration unit comprising hydride reaction beds using hydrogen gas as a working fluid (pg. 166 left col, last paragraph), comprising a turbine for work output and heat exchangers (Fig. 4), which appears to be similar to the hydride reaction beds claimed and cogeneration concept.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721